Holmes, J.,
concurring. The majority correctly states the established law of Ohio as previously pronounced by this court on the interpretation of Ohio’s anti-lapse statute. See R.C. 2107.52. This court has held that under the anti-lapse statute the term “relatives” is restricted to persons who are related to the testator by consanguinity and does not include “relatives” by way of marriage as in this case. Schaefer v. Bernhardt (1907), 76 Ohio St. 443, 81 N.E. 640.
In all reviews of wills and trusts, however, courts attempt to look for the testator’s intent within the four corners of the will itself without applying extraneous evidence of such intent.
The court of appeals, in striving to carry out the intent of both the predeceased husband and the testator wife who had reciprocal wills, applied a new rule. Such rule was to the effect that in the case of certain reciprocal wills, the term “relatives” shall include persons related by both consanguinity and affinity for purposes of applying the anti-lapse statute. This, I believe, to be a novel, and basically sound, rule where it can be found within the instrument itself that such is the intention of the testator. Here, there was no specific language in the will to the effect that in the event of the predecease of the person named as a residual beneficiary such interest would go to the issue of such named beneficiary. Neither was there language in the will alluding to the fact that the disposition under the testator’s will had been so drafted in keeping with the existence of a reciprocal will of her husband. Therefore, as stated by the majority opinion here, there had to be extraneous evidence as to the testator’s intent, i.e., evidence that there were indeed such reciprocal wills. Thus, I must agree with the majority that this *37will must be read, and so interpreted, within its four corners, and. the anti-lapse statute interpreted in light of this court’s former interpretations of such statute. Although, as I have previously mentioned, the rule as fashioned by the court of appeals here has considerable merit based upon the goal of basically accomplishing the intent of the testator, I believe such a result should only be reached by legislative enactment. This is due to the great number of reciprocal wills which have been written in Ohio where it may reasonably be concluded that such wills have been drafted in light of the prior interpretations of the anti-lapse statute by this court.